DETAILED ACTION

Application Status
	Claims 1-6 are pending and have been examined in this application.
	This is the first communication on the merits. 
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05 March 2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0031], “the cylindrical portion 360” should read, “the cylindrical portion 36”. 
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 6, “the another end side” should read, “the other end side”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 recites the limitation "the one end side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zasu (US 20090115179 A1) in view of Downie (GB 2309153 A).  
With respect to claim 1, Zasu discloses: A pretensioner (10, Fig. 2) comprising: a wire (11) having one end connectable to webbing (3, Fig. 1) that restrains an occupant of a vehicle; a piston (16, Fig. 2) 
Zasu does not disclose: an initial volume of the gas chamber is adjusted by adjusting a volume of an inner space of the cylindrical portion.
Downie teaches that it is known to adjust the volume of a gas chamber (9/10, Fig. 1b) to control the pressure applied to a piston of a similar pretensioner (2) (see pg. 5, LL. 11-24).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Zasu in view of Downie to have a volume of a gas chamber that is adjusted in order to provide means for adjusting the pretensioning force and thus the acceleration of the piston of the system in response to specific crash conditions and to prevent injury to an occupant as a result of high acceleration (see pg. 1, LL. 10-14). Such a person would have also found it obvious to adjust the volume of the gas chamber by adjusting a volume of an inner space of the cylindrical portion of the piston because such modifications are merely changes in dimensions and require only routine skill in the art. 
With respect to claim 2, Zasu in view of Downie as modified above disclose all of the features as set forth above but is silent in teaching: the volume of the inner space of the cylindrical portion is adjusted by adjusting an inner diameter of the inner space, a depth of the inner space, or a taper angle of an inner circumferential surface of the inner space.
However, it would have been obvious to a person having ordinary skill in the art before the time of filing to modify Zasu to have the volume of the inner space adjusted by adjusting an inner diameter of the inner space, a depth of the inner space, or a taper angle of an inner circumferential surface of the inner space, because as discussed above, it is known to adjust the volume of a gas chamber to adjust the 
With respect to claim 3, Zasu in view of Downie as modified above discloses: The pretensioner according to claim 1, wherein an annular end face (16a, Fig. 2) of the cylindrical portion is formed in a plane perpendicular to the axial direction of the piston (16).
With respect to claim 5, Zasu in view of Downie as modified above discloses: The pretensioner according to claim 1, wherein the piston (16, Fig. 2) includes a tapered surface (20) formed on an outer circumference of the piston, and having an outer diameter that increases from one end side to another end side of the piston, a ball ring (21) provided at an end of the tapered surface on the one end side, and a ball (22) provided on the tapered surface and biased by the ball ring, wherein the ball moves to the another end side of the piston along the tapered surface, in response to a pulling force toward a housing side being exerted on the piston by the wire after the gas generator is operated and the piston slides in the cylinder, and the ball is sandwiched and fixed between an inner circumferential surface of the cylinder and the tapered surface of the piston, so as to fix the piston cylinder (see paragraph [0028]).
With respect to claim 6, Zasu in view of Downie as modified above discloses: A seat belt apparatus (1, Fig. 1) comprising: webbing (3) that restrains an occupant of a vehicle; and the pretensioner according to claim 1 (see rejection above), the pretensioner being connected to the webbing, and retracting the webbing at a time of a vehicle collision so as to improve performance of restraining the occupant by the webbing (see paragraph [0024]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zasu in view of Downie and in further view of Sugiyama (US 20100090454 A1).  
With respect to claim 4, Zasu in view of Downie as modified above discloses all of the features as set forth above but is silent in teaching: a stopper portion that projects toward a center from an inner 
Sugiyama discloses a similar pretensioner (10, Fig. 1) having a stopper portion (64) that projects toward a center from an inner circumferential surface of a cylinder, and wherein, an end face of the cylindrical portion of the piston (14) is disposed facing the stopper portion in an initial state, and when the wire is pulled toward a webbing side, the end face abuts the stopper portion so as to restrict movement of the piston toward a housing side (see paragraph [044]). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Zasu in view of Sugiyama to have a stopper portion to arrive at the claimed invention and to provide means for limiting the maximum pressure in the gas chamber and thus the pretensioning acceleration by limiting the minimum volume of the gas chamber by preventing the piston from occupying the space on the generator-side of the stopper. The advantages of this modification is clear in view of Downie’s teaching that, “a high pretensioning acceleration which in itself can have an adverse effect on the vehicle occupant and may cause injury” (see pg. 1, LL. 20-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses pretensioners having pistons in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616